Citation Nr: 1220465	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho.  

The Veteran appeared at a hearing before a local hearing officer at the RO in January 2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, his current headache disability is of service origin.  


CONCLUSION OF LAW

A headache disability was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

A review of the Veteran's service treatment records reveals that at the time of his November 1985 service enlistment examination, normal findings were reported for the head, face, neck, and scalp.  Normal neurological findings were also reported at that time.  On his November 1985 enlistment report of medical history, the Veteran checked the "no" box when asked if he had or had ever had frequent or severe headaches.  

In August 1986, the Veteran was seen with complaints of headaches for the past two weeks.  He stated that he would feel ok in the morning but would get bitemporal headaches.  It was the examiner's assessment that the Veteran had tension headaches.

In October 1987, the Veteran sustained multiple abrasions during a fall, including a cut to his head.  He indicated that he saw "stars" and that he felt lightheaded at times.  The Veteran was noted to have sustained a laceration to the top of his head.  He remained hospitalized for a day and then was released back to duty.  

At the time of a March 1989 MEB examination, normal findings were reported for the head, neck, face, and scalp.  Normal neurological findings were also made at that time.  

On his March 1989 MEB report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had frequent or severe headaches.  In the "notes" section of the report, the medical examiner indicated that the Veteran had occasional moderate to severe headaches.  

In July 2008, the Veteran stated that it was his belief that his headaches were the result of a head trauma suffered in the military.  

Treatment records obtained in conjunction with the Veteran's claim reveal that he was seen in November 2001 with complaints of headaches, at which time a diagnosis of headaches was rendered and CT scan of the brain was ordered.  

VA treatment records obtained in conjunction with the Veteran's claim reveal that he was seen with complaints of migraine headaches occurring two to three times per month in June 2008, with complaints of migraines being reported thereafter in subsequent treatment records.  

In a November 2008 statement, the Veteran's mother indicated that the Veteran fell down a flight of stairs while in the service and was unconscious for a short period of time.  She noted that he began to complain of headaches after the incident.  She stated that the Veteran did not complain of headaches prior to entering the service and noted that his headaches interfered with his activities.  

In his April 2009 substantive appeal, the Veteran indicated that he was first treated for headaches in 1999.  He further reported that he had been treated at the Boise VAMC for the past 8 or 9 months.  He noted that he had had no other accidents involving head trauma.  

In a November 2009 statement, the Veteran's mother again reported that the Veteran injured himself when falling down stairs in service.  She stated that when he was discharged from the military, he complained of headaches.  Prior to that time, he was normal, active in sports, and had held down several jobs.  She stated that he was only sick with headaches after service and that they often caused him to need bed rest.  

At his January 2010 hearing, the Veteran testified as to having sustained a head injury in service due to his fall.  The Veteran noted that he reported having headaches at the time of his separation from service.  He indicated that the first time he sought treatment for headaches following service was in 1998 or 1999.  The Veteran reported self-medicating up to that time with as many as 10 or 12 Excedrin Migraine per day.  He testified as to having sustained no falls or head injuries following service.  The Veteran reported that following service he did not work for seven years due to his migraines.  He indicated that he was pretty much a recluse in his room at that time.  The Veteran's wife stated that the Veteran had had headaches since she had been dating him.  

In May 2010, a VA examiner provided an opinion as to the etiology of the Veteran's headaches.  He stated that the pertinent records had been reviewed.  He observed that the Veteran had one headache visit in 1986 and that he was seen with a scalp laceration in 1987.  Following a review, the examiner stated that the Veteran's headaches were not caused by or a result of military service.  

The examiner indicated that the Veteran had one visit for headaches in 1986, and, at that time, his headaches had been occurring for two weeks.  There were no further visits for headaches.  The examiner observed that the Veteran suffered a scalp laceration in 1987 and that there was no loss of consciousness and no concern of neurologic injury.  He indicated that if this were to be considered a TBI, the symptoms would stabilize in six months after the scalp laceration.  

The examiner noted that the first mention of headaches after 1986/1987 was in 2001, when the Veteran had a CT scan of his head.  He observed that the Veteran did not mention any headaches at a VA facility until June 2008 when he reported that he had been having more frequent headaches.  He also noted that the Veteran had a long history of alcohol abuse.  The examiner stated that given the above history, he could not opine that the Veteran's present claimed headaches had anything to do with military service.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for a headache disability, it cannot be stated that the preponderance of the evidence is against the claim for a headache disability.

The Veteran's service treatment records reveal complaints and diagnoses of headaches.  Moreover, on his March 1989 MEB report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had headaches, with the medical examiner noting that the Veteran had occasional moderate to severe headaches.  The Board notes that private and VA treatment records which have been associated with the claims folder do not demonstrate that the Veteran was diagnosed as having headaches, and that the Veteran has indicated that he did not seek actual treatment following service, until 1999.  However, the Veteran has testified as to treating his headaches with Excedrin Migraine prior to seeking help.  Moreover, his mother submitted letters on his behalf indicating that the Veteran had headaches upon his return from service and that these headaches caused him to seek bedrest.  Furthermore, his wife has testified that the Veteran had had continuous headaches ever since she began dating him.  Both the Veteran and his mother have also indicated that he sustained no head injures following service.  The Board has no reason to doubt the Veteran's testimony nor the statements received from his mother or the testimony of his wife.  

In this regard, it is important to note that the question of whether the Veteran actually has the residuals of a head injury (or some form of TBI) is not before the Board at this time.  The only issue is whether the Veteran has headaches as the result of service (the cause of this problem is not the principal issue).  In this case, simply stated, the Veteran had headaches in service (clearly noted in the record), contends that he has had headaches since service, and the Board has no reason, on this record, to dispute the fact that the Veteran has had headaches since service.

The Board does note that the VA examiner, in his May 2010 report, indicated that the Veteran's headache disability was not caused by or a result of his military service.  The Board further observes that the examiner cited to several treatment records to support his opinion.  However, it does not appear that the examiner took into account the findings on the March 1989 report of medical history.  It also appears that he did not have the statements from the Veteran's mother or the testimony of the Veteran and his wife for review when rendering his opinion.  As such, his opinion does not appear to be based upon all the evidence of record.  

Given the foregoing, the Board finds that the evidence that the Veteran's current headache disability being related to his period of service, is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for a headache disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on the above issue, further assistance is not required to substantiate that element of the claim.

ORDER

Service connection for a headache disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


